DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over the cited prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Ichisubo et al. (US 10,643,962) disclose a radio frequency module (figures 13, 14A-14B), comprising: a module board (1300a) including a first principal surface (see the upper surface of the board 1300a) and a second principal surface on opposite sides of the module board (see the lower surface of the board 1300a); a first power amplifier (312) disposed on the first principal surface and configured to amplify a transmission signal of a first frequency band; a second power amplifier (314) disposed on the first principal surface and configured to amplify a transmission signal of a second frequency band different from the first frequency band (column 8, line 57 – column 9, line 43). And Chang et al. (US 10,568,199) disclose a radio frequency module (figure 1) comprising: a module board (500) including a first principal surface (201) and a second principal surface on opposite sides of the module board (203); a plurality of external-connection terminals (220) disposed on the second principal surface; a first via conductor (210) provided in the module board, the first via conductor connecting the first principal surface and the second principal surface; and a second via conductor (210) provided in the module board, the second via conductor connecting the first principal surface and the second principal surface, wherein the first via conductor and the second via conductor are spaced apart from each other in the module board (column 3, line 21 – column 4, line 14). However, Ichisubo et al. and Chang et al. fail to further disclose the radio frequency module above wherein a first end of the first via conductor is connected, on the first principal surface, to a first ground electrode of the first power amplifier, and a second end of the first via conductor is connected, on the second principal surface, to a first external-connection terminal of the plurality of external-connection terminals, the first external-connection terminal being set to ground potential, a first end of the second via conductor is connected, on the first principal surface, to a second ground electrode of the second power amplifier, and second end of the second via conductor is connected, on the second principal surface, to a second external-connection terminal of the plurality of external-connection terminals, the second external-connection terminal being set to ground potential, and the first via conductor and the second via conductor each penetrate through the module board in a direction normal to the first principal surface.
Regarding independent claim 18, Ichisubo et al. disclose a communication device (figure 1C), comprising: an antenna (30); a radio frequency (RF) signal processing circuit (26) configured to process radio frequency signals transmitted and received by the antenna; and a radio frequency module (28) configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit, wherein the radio frequency module (figures 13, 14A-14B) comprising: a module board (1300a) including a first principal surface (see the upper surface of the board 1300a) and a second principal surface on opposite sides of the module board (see the lower surface of the board 1300a); a first power amplifier (312) disposed on the first principal surface and configured to amplify a transmission signal of a first frequency band; a second power amplifier (314) disposed on the first principal surface and configured to amplify a transmission signal of a second frequency band different from the first frequency band (column 4, lines 30-46; and column 8, line 57 – column 9, line 43). And Chang et al. disclose a radio frequency module (figure 1) comprising: a module board (500) including a first principal surface (201) and a second principal surface on opposite sides of the module board (203); a plurality of external-connection terminals (220) disposed on the second principal surface; a first via conductor (210) provided in the module board, the first via conductor connecting the first principal surface and the second principal surface; and a second via conductor (210) provided in the module board, the second via conductor connecting the first principal surface and the second principal surface, wherein the first via conductor and the second via conductor are spaced apart from each other in the module board (column 3, line 21 – column 4, line 14). However, Ichisubo et al. and Chang et al. fail to further disclose the communication device above wherein a first end of the first via conductor is connected, on the first principal surface, to a first ground electrode of the first power amplifier, and a second end of the first via conductor is connected, on the second principal surface, to a first external-connection terminal of the plurality of external-connection terminals, the first external-connection terminal being set to ground potential, a first end of the second via conductor is connected, on the first principal surface, to a second ground electrode of the second power amplifier, and second end of the second via conductor is connected, on the second principal surface, to a second external-connection terminal of the plurality of external-connection terminals, the second external-connection terminal being set to ground potential, and the first via conductor and the second via conductor each penetrate through the module board in a direction normal to the first principal surface.
Regarding independent claim 19, Ichisubo et al. disclose a radio frequency module (figures 13, 14A-14B), comprising: a module board (1300a) including a first principal surface (see the upper surface of the board 1300a) and a second principal surface on opposite sides of the module board (see the lower surface of the board 1300a); a first power amplifier (312) disposed on the first principal surface; a second power amplifier (314) disposed on the first principal surface (column 8, line 57 – column 9, line 43). And Chang et al. disclose a radio frequency module (figure 1) comprising: a module board (500) including a first principal surface (201) and a second principal surface on opposite sides of the module board (203); a plurality of external-connection terminals (220) disposed on the second principal surface; a first via conductor (210) provided in the module board, the first via conductor connecting the first principal surface and the second principal surface; and a second via conductor (210) provided in the module board, the second via conductor connecting the first principal surface and the second principal surface, wherein the first via conductor and the second via conductor are spaced apart from each other in the module board (column 3, line 21 – column 4, line 14). However, Ichisubo et al. and Chang et al. fail to further disclose the radio frequency module above wherein the first via conductor is connected, on the first principal surface, to the first power amplifier and, on the second principal surface, a first external connection terminal that is set to ground potential, and the second via conductor is connected, on the first principal surface, to the second power amplifier and, on the second principal surface, to a second external connection terminal that is set to ground potential.
Claims 2-17 and 20 are allowed for being dependent on claims 1 and 19. Respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The terminal disclaimer filed on 05/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 17/227,376 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902. The examiner can normally be reached 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645